EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Devin Looijen on 03/09/2020.
The application has been amended as follows: 
Nonelected withdrawn claims 18-20 and 22-26 have been cancelled. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 13, the prior art of record does not teach, suggest, or render obvious a method of creating a contoured preform comprising,
disposing a tow of fiber reinforced composite material atop a portion of a web of fiber reinforced composite material,
stamping the portion of the web and the tow into a contoured preform that is integral with the web, wherein the stamping is performed while the portion of the web and the tow are integral with the web; 
and cutting out the contoured preform from the web,
in combination with the other limitations of claims 1 and 13, respectively.
Performing the stamping step on the portion of the web and the tow in the above manner produces a contoured preform that is integral with the web, as shown, for example in Fig. 6, which is then cut out from the web, as described in step 214 in Fig. 2, to produce a contoured preform, such as the one shown in Fig. 7.  The claimed combination of materials and process steps provides an in-line, web-based process for producing a contoured preform from the claimed materials that efficiently integrates material layup, conveyance, shaping, consolidation, and cutting.
Youngkeit (US Patent 4,938,824, previously made of record), Taggart (US Patent 6,607,626, previously made of record), and Yang (US PG Pub 2011/0297306, made of record herein) are considered the closest prior art of record.

Taggart teaches a method of creating a creating a preform using a tow of fiber reinforced composite material disposed on a web of fiber reinforced composite material, but does not teach stamping in the claimed manner followed by cutting out the stamped and contoured preform.  Instead, in Taggart’s process the preform is cut out first, picked-up and placed onto a stamp mandrel, and then stamped into a contoured preform when the portion of the web and the tow are no longer integral with the web.
Yang teaches a method of encapsulating RFID tags using a preform made from an adhesive-coated web carrying RFID tags wherein portions of the web are stamped and then cut out.  However, Yang does not teach disposing a tow of fiber reinforced composite material atop a portion of the web and also does not teach stamping the portion of the web and the tow into a contoured preform that is integral with the web, wherein the stamping is performed while the portion of the web and the tow are integral with the web.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745